            Case 5:19-cv-00903-G Document 36 Filed 03/03/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                              )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )      Case No. CIV-19-903-G
                                           )
JOHN RICKETTS and                          )
CITY OF OKLAHOMA CITY,                     )
a municipal corporation,                   )
                                           )
              Defendants.                  )

            MOTION FOR ENTRY OF AGREED PROTECTIVE ORDER

       Plaintiff Patrick Roth, by and through his attorneys, Solomon M. Radner and Eric

D. Cotton; Defendant John Ricketts, by and through his attorneys, Ambre Gooch and

Stacey Haws Felkner; and Defendant City of Oklahoma City, by and through counsel of

record, Sherri R. Katz and Katie Goff, make application to this Court for a Protective

Order pursuant to Fed.R.Civ.P. 26(c) to govern the production of confidential

information in the course of this litigation. In support of their Motion, the parties state as

follows:

       1.     The Parties request the Court enter an Order deeming the following

information confidential:

              A.     Medical, psychological, or counseling records related to any party or

              employee of the Defendant City, and information contained in such

              records;
          Case 5:19-cv-00903-G Document 36 Filed 03/03/20 Page 2 of 5



              B.     Personnel records and information designated as confidential by the

              Open Records Act, 51 O.S. § 24.7(A), shall be maintained as confidential,

              but information open to public inspections under 51 O.S. §24.7(B) shall not

              be confidential;

              C.     Social Security numbers and dates of birth of any parties;

              D.     Unlisted home addresses or unlisted home or mobile telephone

              numbers and personal email addresses;

              E.     All other information identified as confidential pursuant to Rule 5.2

              of the Federal Rules of Civil Procedure;

              F.     Any and all information or documents contained within the

              personnel files of Sgt. Ricketts and other City employees in the possession

              of the Defendant City of Oklahoma City, to include, but not limited to:

              disciplinary records, performance evaluations and/or complaints; and

              G.     Any documents related to or contained within any investigation

              file(s) in the possession of the Defendant City of Oklahoma City.

       By producing documents containing the above information, The City of Oklahoma

City does not waive any privilege concerning these documents, or any other documents

that Plaintiff may attempt to discover. Further, Defendants do not agree that these

documents or any of them are admissible.

       All parties consent that an Order be entered pursuant to Fed.R.Civ.P 26(c) that

provides that none of the above documents shall be disclosed to any person, organization

or entity except to the attorneys whom have entered an appearance in this case, their staff,
                                     Roth v. Ricketts and City
                            Motion for Entry of Agreed Protective Order
                                            Page 2 of 5
            Case 5:19-cv-00903-G Document 36 Filed 03/03/20 Page 3 of 5



investigators and experts. Moreover, the Parties consent that they are prohibited from

any and all disclosure, description, identification or dissemination of confidential

documents and the information contained therein through, on or with the use of the

internet, the world wide web or any other public form of disclosure.            Further, the

attorneys of record for the parties shall be responsible to insure that this Protective Order

is honored and enforced. Further, if any of these documents are to be filed in this case,

the document shall be filed in a sealed envelope to be opened as directed by the Court.

          WHEREFORE, premises considered, all parties consent to the entry of a

Protective Order, and Defendant City prays a Protective Order be entered as requested

herein.

                                                     Respectfully Submitted,

                                                     KENNETH JORDAN
                                                     Municipal Counselor

                                                     /s/ Sherri R. Katz
                                                     Richard C. Smith, OBA #8397
                                                     Sherri R. Katz, OBA #14551
                                                     Katie Goff, OBA #32402
                                                     Assistant Municipal Counselors
                                                     200 North Walker, Suite 400
                                                     Oklahoma City, OK 73102
                                                     (405) 297-2451
                                                     sherri.katz@okc.gov
                                                     katie.goff@okc.gov
                                                     Attorneys for Defendant City




                                     Roth v. Ricketts and City
                            Motion for Entry of Agreed Protective Order
                                            Page 3 of 5
Case 5:19-cv-00903-G Document 36 Filed 03/03/20 Page 4 of 5



                                       SIGNED WITH PERMISSION:


                                       /s/ Ambre C. Gooch
                                       Ambre C. Gooch, OBA #16586
                                       Stacey Haws Felkner, OBA #14737
                                       Collins Zorn & Wagner PC
                                       429 NE 50th St, 2nd Fl.
                                       Oklahoma City, OK 73105-1815
                                       405-524-2070; Fax: 405-524-2078
                                       ACG@czwlaw.com
                                       SHF@czwlaw.com
                                       Attorneys for Defendant Ricketts



                                       /s/ Eric Cotton
                                       Eric D Cotton, OBA #20658
                                       The Cotton Law Firm PLLC
                                       422 E 2nd St.
                                       Edmond, OK 73034
                                       405-285-0816; Fax: 405-285-1409
                                       eric.cotton@thecottonlawfirm.com

                                       and

                                       Solomon M Radner (pro hac vice)
                                       Excolo Law PLLC
                                       26700 Lahser Road, Suite 401
                                       Southfield, MI 48033
                                       866-939-2656
                                       Fax: 248-436-6858
                                       sradner@excololaw.com
                                       Attorneys for Plaintiff




                       Roth v. Ricketts and City
              Motion for Entry of Agreed Protective Order
                              Page 4 of 5
          Case 5:19-cv-00903-G Document 36 Filed 03/03/20 Page 5 of 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of March, 2020, I electronically transmitted the
attached Defendants’ Motion for Entry of Agreed Protective Order to the Clerk of the
Court using the ECF filing system and transmittal of a Notice of Electronic Filing to the
following ECF registrants: Eric Cotton and Solomon Radner, Attorneys for Plaintiff, and
Ambre C. Gooch and Stacey Haws Felkner for Defendant Keith Patrick Sweeney.


                                                     /s/ Sherri R. Katz
                                                     Assistant Municipal Counselor




                                     Roth v. Ricketts and City
                            Motion for Entry of Agreed Protective Order
                                            Page 5 of 5
